It seems to me that, under the evidence in this case, the question of proximate cause was the vital question in the case, and that question is generally one for the jury to decide. Even if the plaintiff was guilty of some negligence, by entering and driving so slowly across a main street, where drivers thereon had the right of way, it would still be a question for the jury to determine whether the driver of defendant's car could or should (in the exercise of ordinary care) have seen plaintiff's perilous position in time to have avoided the collision. See Frazer v. Gillespie, 98 Fla. 582, 124 So. 6; Dunn Bus Service v. McKinley, 130 Fla. 778, 178 So. 865. So, I think the case was properly *Page 48 
submitted to the jury and that on this evidence, the jury's verdict should have been left undisturbed. While I hesitate to reverse an order of an able and conscientious circuit judge, granting a new trial, it appears to me that the order was erroneous.